Citation Nr: 1629710	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for chondromalacia patella with arthritis, left knee. 

2. Entitlement to an increased evaluation in excess of 10 percent for chondromalacia patella with arthritis, right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1984 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In her March 2012 Form 9 Substantive Appeal, the Veteran requested to be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  However, in May 2012 the Veteran informed the Board that she wished to withdraw her hearing request.  As a result, the Veteran's hearing request has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. For the period prior to August 29, 2012, the Veteran's left knee chondromalacia patella with arthritis was manifested by painful motion of the knee; but there is no objective evidence of the Veteran's left knee flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.

2. For the period from August 29, 2012, the Veteran's left knee chondromalacia patella with arthritis was manifested by functional limitation of motion resulting in flexion of 30 degrees or less; but there is no objective evidence of the Veteran's left knee flexion limited to 15 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.
3. For the period prior to August 29, 2012, the Veteran's right knee chondromalacia patella with arthritis was manifested by painful motion of the knee; but there is no objective evidence of the Veteran's right knee flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.

4. For the period from August 29, 2012, the Veteran's right knee chondromalacia patella with arthritis was manifested by function limitation of motion resulting in flexion of 30 degrees or less; but there is no objective evidence of the Veteran's right knee flexion limited to 15 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; impairment of the tibia or fibula; or ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to August 29, 2012, the criteria for a disability rating in excess of 10 percent for left knee chondromalacia patella with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2015).

2.  For the period from August 29, 2012, the criteria for a disability rating of 20 percent for left knee chondromalacia patella with arthritis, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2015).

3.  For the period prior to August 29, 2012, the criteria for a disability rating in excess of 10 percent for right knee chondromalacia patella with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2015).
4.  For the period from August 29, 2012, the criteria for a disability rating of 20 percent for right knee chondromalacia patella with arthritis, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5259, 5260, 5261-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA bilateral knee examination most recently in August 2012, with a January 2013 addendum opinion.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.  Furthermore, evidence received since the most recent August 2012 examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of her knees.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Increased Ratings

The Veteran is currently assigned a 10 percent evaluation bilaterally for chondromalacia patella with osteoarthritis, under Diagnostic Code 5010-5024, effective October 1, 1991.  The Veteran filed her increased rating claim in September 2010.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. 
§ 4.27.  

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated according to the criteria governing degenerative arthritis.   Diseases covered by Diagnostic Codes 5013 to 5024 are also rated according to the criteria governing degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Diagnostic Codes Specific to the Knee

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5258 is used when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation is the only available rating under this diagnostic code.

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Severe symptoms warrant a 30 percent rating; moderate symptoms warrant a 20 percent rating; and slight symptoms warrant a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Factual Background

In her September 2010 increased rating claim, the Veteran explained that she has chronic knee pain and swelling in both knees, which greatly diminishes her ability to perform daily activities.  Specifically, the Veteran referenced difficulty walking at times due to pain, increased pain when climbing or descending stairs and with prolonged sitting.  The Veteran explained that she experienced constant aching, burning, and swelling in both knees.  She reported that she has been forced to stop running for exercise as a result of her knees, and now is going for walks maybe once or twice a week.  Wearing shoes of various heights has also become difficult, which is sometimes required for her job as a manager at a pharmaceutical benefits company.  She also explained while sitting at her desk, she frequently has to stretch her legs to relieve stiffness and aching.  

With her increased rating claim, the Veteran submitted private treatment notes from May 2010.  The treatment notes reiterate many of the symptoms described by the Veteran in her September 2010 claim statement.  The Veteran denied any audibile noises with movement, including clicking or popping.  She denied any feelings that they may give out and any neurological symptoms.  The examiner noted some diminished strength and somewhat limited range of motion, especially complete extension.  The left knee seemed to be more painful than the right.  Left knee flexion was reported as 78 degrees and extension as "-23" degrees.  Right knee flexion was 95 degrees and extension was "-14" degrees.

At a November 2010 VA examination, there was no deformity, giving way, instability, incoordination, dislocation or subluxation, locking episodes, effusions, or flare-ups.  There was pain, stiffness, decreased speed of joint motion, and swelling.  The Veteran was limited to 15 to 30 minutes of standing and walking a quarter of a mile.  Physical examination revealed normal gait and no evidence of abnormal weight bearing.  Both knees showed crepitus, tenderness, guarding of movement, and grinding.  Bilaterally there was no mass behind knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, tendon or bursae abnormality, and no other knee abnormalities.  Range of motion was flexion 90 degrees and extension 0 degrees bilaterally.  Repetitive motion testing was performed with no objective evidence of pain and no additional limitation of range of motion.  There was no ankylosis.  

In her March 2012 Form 9 Substantive Appeal, the Veteran reiterated many of the symptoms described in her September 2010 claim.  She also reported swelling, popping, burning, stiffness, and fluid buildup.  She had been prescribed pain medication, but could not take them during the day as they upset her stomach and lead to grogginess.  

At an August 29, 2012 VA examination the Veteran denied flare-ups.  Range of motion was flexion 75 degrees bilaterally with objective evidence of pain at 30 degrees.  Extension was 0 degrees bilaterally with no objective evidence of pain.  Repetitive use testing was performed and did not result in additional limitation of motion.  There was functional loss and/or impairment due to less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was no pain or tenderness on palpation of either knee.  Muscle strength was normal, there was no instability, no evidence or history of patellar subluxation/dislocation, or any other condition.  The examiner did note a meniscal tear of the right knee, which the examiner explained in a January 2013 addendum opinion is of an unknown origin and would not be considered a progression of the Veteran's chondromalacia or arthritis.  The Veteran did not use any assistive devices.    

Period Prior to August 29, 2012

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent for either knee during the period prior to August 29, 2012 is not warranted.  The Veteran's current evaluation was assigned for painful or limited motion of a major joint that was not compensable under the codes for limitation of motion of the knee under Diagnostic Code 5003 for arthritis.

Specifically, the evidence throughout this period does not show flexion in the either knee limited to 30 degrees or less to warrant a rating under Diagnostic Code 5260, higher than the 10 percent currently assigned.  Likewise, the record does not show extension limited to 15 degrees or more to warrant an increased rating under Diagnostic Code 5261.  Throughout this period, flexion has been consistently well above 30 degrees.  With respect to extension, findings remained normal.  In reaching this finding, the Board notes range of motion findings at the Veteran's May 2010 private examination with respect to extension of both knees, but finds that range of motion findings of subsequent VA examinations are more probative as the private examiner did not clearly indicate the degree of any limitation of extension.  Furthermore, results from subsequent VA examinations were well within normal range for extension of the knees.  Thus, any additional limitation of motion documented at the May 2010 private examination, the Board finds to be temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  See Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  As a result, the Board finds that the Veteran's bilateral knee condition more closely approximates the criteria for a 10 percent evaluation for painful motion throughout this period. 

Furthermore, the Veteran has not exhibited a level of limitation of flexion or extension which would warrant compensable, and thus separate evaluations under those Diagnostic Codes.  Flexion of either knee has not been limited to 45 degrees or less, and extension of the left knee has not been limited to 10 degrees or more.  Thus, a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 has not been shown at any time during the period on appeal. Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for either knee at any time during this period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Flare ups have not been shown to result in additional limitation.

Period from August 29, 2012

For the period from August 29, 2012, the date of the Veteran's most recent VA examination, the Board finds that evaluations of 20 percent bilaterally are warranted for functional limitation of motion, specifically painful motion at 30 degrees of flexion for both knees.  Thus, an evaluation of 20 percent for each knee is awarded under Diagnostic Code 5260.

However, a rating in excess of 20 percent is not warranted for either knee.  The evidence does not show flexion in either knee limited to 15 degrees or less to warrant a rating in excess of 20 percent under Diagnostic Code 5260.  Likewise, the record does not show extension limited in either knee to 10 degrees or more to warrant a separate evaluation under Diagnostic Code 5261.  In reaching this finding, the Board again notes range of motion findings at the Veteran's May 2010 private examination with respect to extension of both knees, but finds that range of motion findings of subsequent VA examinations are more probative as the private examiner did not clearly indicate the degree of any limitation of extension and VA examinations reveal extension of the knees within normal limits.  

The Veteran's functional loss due to pain has been considered and is the basis for the grant to 20 percent ratings.  While the Veteran reached flexion to 75 degrees, which would be non-compensable, she experienced pain at 30 degrees, which is compensable.  The Board will rate the disabilities at the point at which pain begins.

Other Potentially Applicable Codes

With respect to other potentially applicable rating criteria for either period, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right or left knee disability has been manifested by instability, ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  Testing has been essentially normal on these issues throughout the appeal.  As such, an increased rating (or separate rating based on instability) cannot be assigned for either knee under Diagnostic Codes 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263. 

As a result, the Board finds that evaluations in excess of 10 percent for the Veteran's bilateral knee condition are not warranted for the period prior to August 29, 2012.  However, for the period from August 29, 2012, the Board finds that evaluations of 20 percent, but no higher, are warranted for the Veteran's bilateral knee condition.
Extraschedular Analysis 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee conditions on appeal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knees with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, she has pain and swelling that limit her motion and functioning.  The functional impairment accounted for in the rating criteria, such as limitation of range of motion, functional loss, and function impairment, adequately account for the Veteran's bilateral knee disabilities.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate her, including for her occupational impairment resulting from such disabilities.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or her representative have not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

 In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased evaluation in excess of 10 percent for chondromalacia patella with arthritis, left knee for the period prior to August 29, 2012 is denied. 

Entitlement to an increased evaluation in excess of 10 percent for chondromalacia patella with arthritis, right knee for the period prior to August 29, 2012 is denied. 

Entitlement to an increased evaluation of 20 percent, but no higher, for chondromalacia patella with arthritis, left knee for the period from August 29, 2012 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an increased evaluation of 20 percent, but no higher, for chondromalacia patella with arthritis, right knee for the period from August 29, 2012 is granted, subject to regulations applicable to the payment of monetary benefits. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


